Citation Nr: 1540486	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  10-10 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to ratings in excess of 10 percent for status post arthroscopic surgery of the left knee with degenerative changes prior to February 28, 2013, and 30 percent thereafter.  

2. Entitlement to a rating in excess of 10 percent for left knee recurrent subluxation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to October 1994.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which continued a 10 percent rating for status post arthroscopic surgery of the left knee with mild degenerative changes.  The Veteran's claims file is now in the jurisdiction of the Detroit RO.  A January 2010 rating decision awarded a separate 10 percent rating for recurrent subluxation of the left knee, effective June 15, 2009.  In May 2010, a hearing was held before a Decision Review Officer (DRO) at the RO, and in February 2010, a videoconference hearing was held before the undersigned.  A transcript of each hearing is in the Veteran's record.  In January 2013, the case was remanded for additional development.  A March 2013 rating decision increased the rating for status post arthroscopic surgery of the left knee with mild degenerative changes to 30 percent, effective February 28, 2013.  

The Board notes that the Veteran is currently assigned a separate 0 percent rating for multiple painful scars of the left leg (formerly rated as a surgical scar of the left knee), effective September 28, 2001; rated 10 percent, effective May 2, 2006; and rated 20 percent, effective October 23, 2008.  An appeal, limited to the effective date assigned for the painful scars, was denied by a January 2013 Board decision.  Consequently, the issue of painful left knee scars is not currently before the Board.  


FINDINGS OF FACT

1. Prior to February 28, 2013, the Veteran's service-connected left knee disability is not shown to have been manifested by limitation of flexion to 45 degrees or less, or limitation of extension to 10 degrees or more.  

2. From February 28, 2013, the schedular criteria for limitation of flexion of the knee are adequate to rate the Veteran's service-connected left knee disability; limitation of extension to 10 degrees or more is not shown.   

3. Throughout the entire appeal period, the Veteran's service-connected left knee residuals of a meniscectomy is reasonably shown to have been manifested by infrequent swelling and effusion.  

4. Prior to November 20, 2008, the Veteran's service-connected left knee disability is not shown to have been manifested by slight, or greater, recurrent laxity and instability.  

5. From November 20, 2008, the Veteran's service-connected left knee disability is reasonably shown to be manifested by slight, but no greater, recurrent laxity and instability.  


CONCLUSIONS OF LAW

1. Prior to February 28, 2013, a rating in excess of 10 percent is not warranted for the Veteran's left knee arthritis with painful (but less than compensably limited) motion.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.3, 4.7, 4.14, 4.21, 4.40, 4.45, 4.71a, Diagnostic Codes (Codes) 5003, 5010, 5260, 5261 (2015).  

2. From February 28, 2013, a 30 percent, but no higher, rating is warranted for the Veteran's limitation of left knee flexion.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.3, 4.7, 4.14, 4.21, 4.40, 4.45, 4.71a, Codes 5003, 5010, 5260, 5261 (2015).  

3. Throughout the entire appeal period, a separate 10 percent rating is warranted for symptomatic residuals of a left knee meniscectomy.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.3, 4.7, 4.14, 4.21, 4.40, 4.45, 4.71a, Codes 5259 (2015).  

4. Prior to November 20, 2008, a separate compensable rating is not warranted for left knee recurrent laxity and instability.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.21, 4.40, 4.45, 4.71a, Code 5257 (2015).  

5. From November 20, 2008, a separate 10 percent, but no higher, rating is warranted for slight left knee recurrent laxity and instability.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.21, 4.40, 4.45, 4.71a, Code 5257 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  By correspondence dated in July 2006, August 2006, March 2008, and December 2008, VA notified the Veteran of the information needed to substantiate his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as notice of how VA assigns disability ratings and effective dates.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge who conducts a hearing to fulfill two duties to comply with the above regulation:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the February 2010 hearing, the undersigned discussed the evidence that is needed to substantiate the claim for an increased rating for his left knee disabilities and identified evidence that could be secured.  The Veteran was assisted at the hearing by his representative.  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  He was afforded VA examinations in April 2008, June 2009, and February 2013.  The Board finds the examination reports are adequate for rating purposes as they note all findings needed to adjudicate the claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding degree of disability, is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Code 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When the limitation of motion is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint affected by limitation of motion, to be combined, not added under Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Code 5003.  

A 10 percent rating is warranted for slight recurrent subluxation or lateral instability of the knee, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Code 5257.  

Under Code 5258, a 20 percent rating is assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Under Code 5259, removal of semilunar cartilage that is symptomatic warrants a 10 percent rating.  38 C.F.R. § 4.71a.  

Flexion of the leg limited to 60 degrees warrants a 0 percent rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Code 5260.  Extension limited to 5 degrees warrants a 0 percent rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Code 5261.  Flexion of the knee to 140 degrees is considered full, and extension to 0 degrees is considered full.  38 C.F.R. § 4.71, Plate II.  

Under Code 5262, a 10 percent rating is warranted for malunion of the tibia and fibula with slight knee or ankle disability.  A 20 percent rating is warranted when there is malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent rating is warranted when there is malunion of the tibia and fibula with marked knee or ankle disability.  A maximum rating of 40 percent is warranted when there is nonunion of the tibia and fibula with loose motion, requiring brace.  38 C.F.R. § 4.71a.    

When evaluating disabilities of the musculoskeletal system, an increased evaluation may be based on either actual limitation of motion or the functional equivalent of limitation of motion due to less or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (citing 38 C.F.R. § 4.40).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain, in and of itself, that does not result in additional functional loss does not warrant a higher rating; the Court held that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment.  Id.  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

VA treatment records generally show complaints of left knee pain, giving way, swelling, and decreased range of motion (ROM).  It is noted that the Veteran had a medial meniscectomy of the left knee in May 1994 and underwent a proximal tibial osteotomy of the left knee in January 1999 with hardware removal in 2000.  In March 2006, clinical examination of the left knee found crepitus, but no instability.  March 2006 X-rays revealed left knee degenerative joint disease.  

May and August 2006 letters from D.G., D.O., indicate that the Veteran's knees are unstable with crepitus and markedly abnormal mechanics of motion and arthritic type deformity.  He has an antalgic gait, and lateral deformity (valgus) and rotational deformity to his legs which are most pronounced with movement, ROM, and walking.  

A January 2007 physical profile worksheet from R.T., M.D., indicates that the Veteran was unable to run, walk, or bike for physical training, or stand for more than 20 minutes.  

On April 2008 VA examination, the Veteran reported left knee pain, giving way, and swelling.  He wore an off-loading brace to the left knee, but was unable to drive with it on or work in it.  He was able to stand for an hour and walk for 1/4 mile.  On physical examination, left knee ROM was 70 degrees of flexion and normal extension with evidence of painful motion; there were no additional limitations on repetitive testing or instability.  There was no effusion.  It was noted that the meniscus was surgically absent.  X-rays revealed deformity of the proximal left tibia and fibula due to prior fractures and arthritis.  He had decreased mobility and had missed 4 weeks of work over the year prior.  There was moderate impairment of some activities of daily living.  

April 2008 VA treatment records show that the Veteran reported he wore knee braces at times and had increased left knee pain and swelling from walking, running, and standing.  The left knee had full ROM.  Later in April 2008, ROM of the left knee was 0-95 degrees with effusion; there was no laxity.  

June and September 2008 letters from D.G., D.O., indicate that the Veteran's symptoms of pain, feeling the left knee would give out, and swelling have progressed since his knee surgery.  D.G. indicated that he has examined the Veteran repeatedly over the past several years and confirmed the worsening degeneration of his knees.  

A November 20, 2008, VA treatment record shows that the Veteran's left knee ROM was 0-80 degrees with medial laxity and crepitus.  November 2008 MRI of the left knee revealed osteoarthritis and meniscal tears.  

On June 15, 2009, VA examination, the Veteran reported that he had worsening knee pain and stiffness that increased with prolonged standing and walking, climbing or descending stairs, and kneeling.  The pain occasionally awakened him while sleeping.  He had intermittent popping or grinding, swelling 7-9 days a month, locking of the knee once a month, and 3 episodes of the knee giving way in 2009.  He occasionally took low dose Vicodin for pain, which he reported "knocks [him] out like a boxer."  He was able to stand for 30-60 minutes, sit for 30 minutes without pain, and climb up or down at least one flight of stairs.  He reported that his knee flared-up when he did physical training with his National Guard unit.  He indicated that he was on a permanent physical profile for running and walking, but had to do sit-ups and push-ups.  He also reported that he attempts to exercise on a stationary bike.  He was working in a phlebotomy laboratory and attending college full-time.  He had impairment of activities of daily living, including sports and chores.  On physical examination, left knee ROM was 45 and 55 degrees flexion and full extension; the Veteran refused testing a third time due to pain.  There was no other additional limitation on repetitive testing.  Muscle tone was normal and strength was full.  Gait was antalgic, and no cane was used.  MRI revealed osteoarthritis and findings suggestive of tears of both the medial and lateral menisci and a possible tear of the posterior cruciate ligament.  

August 2009 VA treatment records show that the Veteran had a steady gait and some swelling of the left knee.  In October 2009, he indicated that his knee pain caused difficulty with walking and sleeping.  In March 2010, he reported that his knees had given out on him 5 times.  March 2010 X-rays of the left knee revealed severe degenerative osteoarthritis.  In April 2010, he had left knee ROM of 0-90 degrees with some medial laxity, moderate effusion, and crepitus.  

At the May 2010 DRO hearing, the Veteran testified that he had several episodes of his knees "going out," 2-3 times at work (when his knees locked up) and about 4 times at home (when they hurt so bad he had to crawl up the stairs).  He stated that he was working as a lab technician, was on his feet a lot, and could not take his pain medication at work because he had to focus.  He indicated that he had swelling, instability, difficulty with balance, and locking of the knees throughout the day.  

August 2010 VA treatment records show that the Veteran had knee flexion greater than 90 degrees; manual muscle testing found strength of 4/5 on flexion and 4-/5 on extension.  In December 2011, his left knee was swollen and tender with limited ROM.  He indicated that due to his knee problems, he could have immobility for days sometimes.  May 2012 VA treatment records show that the Veteran reported stiffness, pain, intermittent swelling, and occasional throbbing.  He indicated that his knee would give out 4-5 times a month resulting in 2 falls on stairs over the prior year.  May 2012 X-rays revealed a remote healed left high tibial osteotomy and osteoarthritis.  In July 2012, he reported weakness due to pain and had decreased ROM in the left knee due to tenderness.  

At the July 2012 Board hearing, the Veteran testified that he had missed a little more than a month of work over the year prior due to his knee, which included a period when he had surgery for a blood clot behind his knee.

On February 28, 2013, VA examination, the Veteran reported continued pain, stiffness, and weakness, and 4-5 episodes of his knee giving out in the couple weeks prior.  He regularly used a cane for ambulation.  He had increased pain and stiffness during inclement weather, and with prolonged standing and walking, climbing or descending stairs, and kneeling.  He had intermittent popping and grinding of the knee and swelling approximately 1-2 days a week.  He had daily flare-ups for the last few months consisting of increased pain, stiffness, and occasional swelling, and inability to sleep/waking due to pain.  ROM of the left knee was 30 degrees flexion with pain at 30 degrees and full extension without pain; ROM after repetitive testing was flexion of 15 degrees and full extension.  There was functional loss due to less movement than normal, weakened and painful movement, and excess fatigability.  It was noted that the Veteran had no problem flexing his left knee to 100 degrees when sitting on the examination table; however, with supine examination, he only provides 15-20 degrees of flexion and reported limitation due to pain.  Muscle strength was full.  There was no evidence of instability, or recurrent patellar subluxation or dislocation.  There were frequent episodes of left knee pain from a meniscal tear, but no residuals of the 1994 meniscectomy.  He used a cane regularly for ambulation and crutches on occasion during flare-ups.  There was functional impact of difficulty with activities of daily living and getting to work, difficulty walking at work and standing for long periods.  

January 2014 VA treatment records show that the Veteran was provided knee braces to stabilize his knees and a cane.  It was noted that there was no instability of either knee during his gait.  In September 2014, he reported a near fall when his knee buckled; he indicated that it had happened about 6 times in the month prior.  March 2015 VA treatment records indicate that the Veteran wore a knee brace for pain.  In May 2015, the Veteran endorsed intermittent weakness and numbness in the left knee.  There was tenderness and strength of 5/5 in the left lower extremity.

In a claim for an increased rating in a previously service-connected disability, VA regulations allow for the assignment of an increased rating up to one year prior to receipt of a formal claim for increase when it is factually ascertainable that an increase in disability had occurred.  38 C.F.R. § 3.400(o)(2).  In this case, the Veteran's claim for an increased rating for his service-connected left knee disability was received on May 2, 2006.  

The Veteran's service-connected status post arthroscopic surgery of the left knee with degenerative changes is currently assigned ratings of 10 percent prior to February 28, 2013, and 30 percent thereafter under Code 5010-5260.  A separate 10 percent rating is currently assigned for recurrent subluxation of the left knee from June 15, 2009, under Code 5257.  

The Board will first address whether increased ratings are warranted for the Veteran's status post arthroscopic surgery of the left knee with degenerative changes based on arthritis with painful limitation of motion.  The Board observes that the evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General Counsel has held that separate ratings may be assigned for compensable limitation of flexion and extension of the knee.  VAOPGCPREC 9-2004.    

Prior to February 28, 2013, the Veteran's service-connected left knee disability is not shown to have been manifested by limitation of flexion to 45 degrees or less, or by limitation of extension to 10 degrees or more.  VA and private treatment records and the letters from D.G. prior to April 2008 indicate that he had a generalized decrease in left knee ROM; they do not show a compensable degree of limitation of motion.  The Board notes that the Veteran failed to report for a VA examination scheduled in August 2006 in connection with the instant claim.  He alleges that he did not report for the examination because he was deployed with the Michigan National Guard at the time.  He asserts that had he been examined at that time the evidence would have supported his claim for an increased rating.  However, the Veteran did not reschedule his examination and apparently completed his deployment with the National Guard without event.  Notably, the record reflects that he was not evaluated for physical profile in the National Guard until January 2007.  Furthermore, the most contemporaneous evidence of record indicates that the Veteran's status post arthroscopic surgery of the left knee with degenerative changes did not warrant a compensable rating based on limitation of motion during that period.  On April 2008 VA examination he had left knee ROM of 70 degrees flexion and normal extension with evidence of painful motion, and no additional limitation on repetitive testing.  Additionally, VA treatment records from April and November 2008 show left knee motion limited to no more than 80 degrees with pain and swelling.  

The June 15, 2009, VA examination report shows limitation of left knee motion to 45-55 degrees and full extension, but the Veteran refused additional repetitive testing due to pain.  April and August 2010 VA treatment records show that left knee flexion was limited to no more than 90 degrees and full extension.  However, during this period the Veteran reported painful flare-ups with intermittent weakness, swelling, and stiffness, particularly when performing physical fitness tests (including sit-ups and push-ups) with his National Guard unit and from being on his feet nearly all day as a laboratory technician.  The Veteran asserted that he could have immobility for days sometimes due to his knee problems, but the objective evidence of record does not show left knee limitation of flexion to 45 degrees or less, or extension to 10 degrees or more, at any time prior to February 28, 2013.  As compensable limitation of motion under Codes 5260 and 5261 is not shown, a 10 percent rating under Code 5010 (by application of Code 5003) is warranted for painful arthritis with less than compensable limitation of motion, because X-rays establish that the Veteran has had left knee arthritis throughout the entire appeal period.  Accordingly, prior to February 28, 2013, a rating in excess of 10 percent is not warranted under Codes 5003, 5010, 5260, and 5261.  

From February 28, 2013, the Veteran's current 30 percent rating for arthritis with limitation of flexion to 15 degrees or less is the maximum schedular rating available under Diagnostic Code 5260.  The February 28, 2013, VA examination report shows that the Veteran had left knee ROM of 30 degrees flexion and full extension, and 15 degrees flexion and full extension on repetitive testing.  A separate rating is not warranted for limitation of extension as such limitation is not shown to 10 degrees or more from February 28, 2013.

Where less than the maximum ratings for limitation of motion have been assigned, the Board has considered DeLuca.  In this regard, the Board notes that Veteran is separately rated for multiple painful left knee scars.  As symptoms such as left knee pain are encompassed by the rating for left knee scars, 38 C.F.R. § 4.14 prohibits compensation for symptoms of left knee pain under another diagnostic code.  Furthermore, it is not shown that the Veteran has any additional loss of knee function due to weakness, fatigability, and/or incoordination beyond that currently compensated by the ratings assigned.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  

Next, the Board will address whether a separate rating is warranted for the Veteran's service-connected left knee disability based on residuals of a meniscectomy under Codes 5258 and 5259.  The record reflects that the Veteran had a left knee medial meniscectomy in May 1994.  As the ratings assigned for left knee arthritis include painful limitation of motion, consideration of a separate rating for meniscectomy residuals of "locking" is prohibited under 38 C.F.R. § 4.14.  

The Veteran's left knee meniscectomy residuals manifested by effusion into the joint are not duplicative of or overlapping with the limitation of left knee motion due to arthritis or the separate ratings for scars or instability.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 262.  June and September 2008 letters from D.G. indicate that swelling of the left knee had progressed since his knee surgery.  VA treatment records throughout reflect the Veteran's reports of intermittent and occasional swelling of the left knee, particularly on use.  On April 2008 VA examination there was no left knee effusion.  Later in April 2008, left knee examination found effusion.  On June 2009 VA examination the Veteran reported swelling of the left knee 7-9 days a month.  In April 2010, physical examination of the left knee found moderate effusion.  On February 2013 VA examination, the Veteran reported approximately 1-2 days of left knee swelling per week.  While the February 2013 VA examiner noted frequent episodes of left knee pain from a meniscal tear, he found no residuals of the 1994 meniscectomy.  Overall, the evidence shows that there are intermittent, symptomatic meniscectomy residuals (effusion) that warrant a separate rating under Code 5259 but that do not rise to the level of frequency and severity so as to warrant a 20 percent rating for dislocated semilunar cartilage under Code 5258.  Accordingly, throughout the appeal period a separate 10 percent, but no higher, rating is warranted under Code 5259 for symptomatic left knee meniscectomy residuals.  

The Board will now address whether an increased rating is warranted for the Veteran's service-connected left knee disability based on laxity and instability under Code 5257.  The Board notes that governing VA General Counsel opinions indicate it is appropriate to assign separate ratings for compensable limitation of motion of the knee and for recurrent subluxation or lateral instability.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98 (August 1998).  VA treatment records and the April 2008 VA examination report show that there was no laxity or instability of the left knee.  Although on February 2013 VA examination there was no laxity or instability of the left knee, VA treatment records show that examination of the left knee on November 20, 2008, and in August 2009 found medial laxity.  Considering the Veteran's allegations of instability and increasingly frequent episodes of "giving out," the Board finds that from November 20, 2008, a rating of 10 percent, but no higher, for recurrent subluxation of the left knee is warranted.  

The Board has considered whether a rating is warranted for impairment of the left tibia and fibula under Code 5262.  However, the evidence does not show malunion of the left tibia and fibula at any time under consideration.  Consequently, a separate rating under Code 5262 is not warranted throughout.  As the evidence does not show that the Veteran has or has had left knee ankylosis or genu recurvatum at any time during the appeal period, ratings under Codes 5256 or 5263 are not warranted.  

The Board has considered whether referral of this matter for consideration of an extraschedular rating is indicated.  See Thun v. Peake, 22 Vet. App. 111 (2008).  There is no objective evidence, or allegation, that schedular criteria are inadequate for rating the Veteran's service-connected left knee disability.  All symptoms and associated restrictions of function shown (and noted above) are fully encompassed by the schedular criteria.  Furthermore, nothing in the record suggests that the disability picture presented by his service-connected left knee disability is exceptional; the left knee symptomatology (i.e., pain, limitation of motion, instability, swelling, tenderness, effusion, locking, giving out, crepitus, and grinding/popping) is addressed by the rating schedule.  The schedular ratings assigned for each period are, therefore, adequate; referral of the claim for extraschedular consideration is not required.  

Finally, the record reflects that the Veteran was employed as a laboratory technician until September 2013.  The evidence does not show, and the Veteran has not alleged, that his left knee disability renders him unemployable.  Therefore, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  



ORDER

A rating in excess of 10 percent is denied for the Veteran's left knee arthritis with painful (but less than compensably limited) motion prior to February 28, 2013.  

A rating in excess of 30 percent is denied for the Veteran's limitation of left knee flexion from February 28, 2013.  

A separate 10 percent, but no higher, rating is granted for symptomatic left knee meniscectomy residuals throughout the entire appeal period, subject to the regulations governing payment of monetary awards.  

A separate compensable rating for left knee recurrent laxity and instability prior to November 20, 2008, is denied.  

A separate 10 percent, but no higher, rating is granted for slight left knee recurrent laxity and instability from November 20, 2008, subject to the regulations governing payment of monetary awards.  




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals  
Department of Veterans Affairs


